COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Deniven Dupree Bell v. The State of Texas

Appellate case number:      01-17-00526-CR

Trial court case number:    A-16-0822-SB

Trial court:                51st District Court of Tom Green County

       Appellant’s court-appointed counsel has filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Although he requests to be allowed to withdraw in his brief, counsel
has not filed a motion to withdraw from representation. An Anders brief must
accompany a motion to withdraw; neither the brief nor the motion may be filed on its
own. See id.; In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim. App. 2008).
        Accordingly, we direct appellant’s appointed counsel, Joseph P. Johnson, to file
with the Clerk of this Court within 14 days of the date of this order a motion to withdraw
that complies with Texas Rules of Appellate Procedure 6.5 and 9. See TEX. R. APP. P.
6.5, 9; Schulman, 252 S.W.3d at 410, 412.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                     Acting individually     Acting for the Court

Date: November 21, 2017